Smith, P. J.
(concurring):
I concur upon the ground last stated. I am not ready to agree that the Commission is required to authorize the issuance of these bonds in all cases if the conditions of the statute are fulfilled. If the railroad property upon which it was proposed to make them a lien were inadequate as full security, while the company held other property which might be included in the mortgage, and which if included would give full security to the bonds, I think the Commission might withhold its approval for the protection of the public, who are the ultimate purchasers. But this power would seem to be denied by the logic of Mr. Justice Kellogg’s opinion. The necessity for this class of legislation lies in the inability of the Legislature to itself supervise the corporate acts of public service corporations. Its justification lies in the right of the State to protect the public and the public interests. It is nowhere claimed that this Commission may be vested by the Legislature with arbitrary and discretionary powers, nor is it possible in all cases to fix a specific standard by which the Commission is to be guided. That standard must be at times more or less general. In the case of Village of Saratoga Springs v. Saratoga Gas, etc., Co., cited in Mr. Justice Kellogg’s opinion, it was held that a Commission might fix “ reasonable ” rates. The necessity and purpose of this legislation would themselves seem to place a limitation upon the ¡lowers of the Commission and a standard by which it should be guided, to wit, the protection of public interests. In all cases it should be made clearly to appear that the act of the corporation in the management of its affairs, which is assumed to be vetoed by the Commission, is an act in conflict with the public interests. Otherwise the right of the corporation to manage its own affairs would seem to be clearly guaranteed by the Constitution. I agree with Mr. Justice Kellogg that there is nothing in the case at bar to show that the public interests are in any way imperilled by the proposed issue of bonds by the corporation, and that the Public Service Commission should, therefore, have approved of the issue.
Chester and Cochrane, JJ., concurred.
Determination annulled so far as it refuses consent and authority to issue the bonds in question, and the matter remitted to the Commission for further consideration.